COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      BDTP, LLC, Shawn Nyahay and Wesley T. Fortune v. United
                          Structures of America, Inc.

Appellate case number:    01-20-00464-CV

Trial court case number: 2019-48435

Trial court:              125th District Court of Harris County

        BDTP’s previous counsel withdrew in October 2020. On March 30, 2021, this Court issued
an order, advising appellant, BDTP, LLC, that it could not appear in this Court without licensed
counsel. Accordingly, the Court ordered BDTP that their appeal might be dismissed unless
licensed counsel appeared on its behalf by April 19, 2021. On April 19, 2021, BDTP filed a motion
for extension of time to hire counsel. Because BDTP may not appear pro se, the motion for
extension is denied.
       On April 20, 2021, appellee United Structures of America, Inc. filed a letter response to
BDTP’s motion and urged this Court to deny BDTP’s motion and dismiss BDTP’s appeal for want
of prosecution.
       On its own motion, this Court grants BDTP an extension of 20 days from the date of this
order to obtain counsel and file a brief in this cause. No further extensions of time will be
granted to obtain counsel. No further extensions of time to file a brief will be granted absent a
showing of exceptional circumstances. Failure to comply with this order may result in dismissal
of BDTP’s appeal.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __April 22, 2021_____